                                 UNITED STATES DISTRICT COURT

                                 EASTERN DISTRICT OF CALIFORNIA




    UNITED STATES OF AMERICA,                                  No. 1:15-cr-00029-LJO-SKO

                    Plaintiff,
                                                               DETENTION ORDER
         v.                                                    (Violation of Supervised Release)

    JIMMIE R. JACKSON

                    Defendant.



        The defendant having been arrested for alleged violation(s) of the terms and conditions of ; and
       Having conducted a detention hearing pursuant to Federal Rule of Criminal Procedure 32.l(a)(6)
and 18 U.S.C. § 3143(a), the Court orders the above-named defendant detained and finds that:
     x The defendant has not met defendant’s burden of establishing by clear and convincing
evidence that defendant is not likely to flee; and/or

      x The defendant has not met defendant’s burden of establishing by clear and convincing
evidence that defendant is not likely to pose a danger to the safety of any other person or the community
if released under 18 U.S.C. § 3142(b) or (c).
        This finding is based on the reasons stated on the record.
IT IS SO ORDERED.

     Dated:   December 14, 2018                              /s/ Sheila K. Oberto
                                                   UNITED STATES MAGISTRATE JUDGE
